Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/21 has been entered.
The amended claims filed 9/9/21 are acknowledged; claims 1-20 are currently pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levey et al. (US 20150252250) in view of Reyes (US 10604850; PCT filed 5/27/15).
CLAIM 1:  Levey discloses a method.  The method comprises introducing a treatment fluid (fracturing fluids) into a high temperature subterranean formation (see paragraph 0110).  The treatment fluid comprises an aqueous base fluid (see paragraph 0075), an acid (acrylic acid; see paragraph 0075), a corrosion inhibitor comprising a combination of two corrosion inhibitors comprising a quaternary ammonium compound blend and a sulfur containing thioglycolic acid blend (see paragraph 0113).  Levey discloses inhibiting corrosion of a metal surface (the downhole equipment).
Levey fails to disclose a corrosion inhibitor intensifier selected from the group consisting of tetrahydrofurfuryl alcohol, tetrahydrofurfuryl amine, and any combination thereof.
Reyes discloses a method of treating a wellbore with a corrosion inhibitor.
Reyes discloses utilizing a tetrahydrofurfuryl alcohol with the corrosion inhibitor as an intensifier (see col. 2, lines 31-50).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the fluid of Levey to include the corrosion inhibitor intensifier of Reyes as Reyes teaches the use of tetrahydrofurfuryl alcohol is an environmentally sensitive option to maintain the strength of the base fluid.
CLAIM 12:  Levey discloses a treatment fluid.  The treatment fluid comprises an aqueous base fluid (see paragraph 0075), an acid (acrylic acid; see paragraph 0075), a corrosion inhibitor comprising a combination of two corrosion inhibitors comprising a quaternary ammonium compound blend and a sulfur containing thioglycolic acid blend (see paragraph 0113).  
Levey fails to disclose a corrosion inhibitor intensifier selected from the group consisting of tetrahydrofurfuryl alcohol, tetrahydrofurfuryl amine, and any combination thereof; wherein the corrosion inhibitor intensifier enhances inhibitory corrosion action of a metal surface as described.
Reyes discloses a method of treating a wellbore with a corrosion inhibitor.
Reyes discloses utilizing a tetrahydrofurfuryl alcohol with the corrosion inhibitor as an intensifier (see col. 2, lines 31-50).  The corrosion inhibitor intensifier enhances inhibitory corrosion action of a metal surface by the corrosion inhibitor at a high temperature of greater than about 125°C compared to inhibitory corrosion action of the metal surface by the corrosion inhibitor in the absence of the corrosion inhibitor intensifier at the high temperature (see detailed description).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the fluid of Levey to include the corrosion inhibitor intensifier of Reyes as Reyes teaches the use of tetrahydrofurfuryl alcohol is an environmentally sensitive option to maintain the strength of the base fluid.
CLAIM 2:   The corrosion inhibitor intensifier enhances inhibitory corrosion action of the metal surface by the corrosion inhibitor compared to inhibitory corrosion action of the metal surface by the corrosion inhibitor in the absence of the corrosion inhibitor intensifier (see Reyes, Detailed Description).
CLAIM 3:  The corrosion inhibitor and the corrosion inhibitor intensifier are coated on the metal surface (via placement in the downhole wellbore).
CLAIM 4:  The high temperature subterranean formation has a temperature of from about 125°C to about 204.4°C (see Levey, paragraph 0110).
CLAIMS 5 and 13:  The Levey-Reyes combination fails to disclose wherein the high temperature subterranean formation is a deep water wellbore having a subsea depth of about 1000 meters (m) to about 8000 m.
Examiner takes official notice that deep water wellbores of depth of about 1000 m to 800 m are well known in the art as locations of wellbores.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of the Levey-Reyes combination to be a deep water well as described in the claims as the application of the method in disclosed subterranean formation as the use of a method in one known field would prompt variations for use in a different field based on the design incentive that wellbores have similarities.
CLAIMS 6 and 14:  The Levey-Reyes combination fails to disclose wherein the high temperature subterranean formation is a high pressure wellbore having a pressure of about 13.79 megapascals (MPa) to about 55.16 MPa.
Examiner takes official notice that high pressure wellbore having a pressure of about 13.79 megapascals (MPa) to about 55.16 MPa are known in the art.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of the Levey-Reyes combination to be a high pressure well as described in the claims as the 
CLAIMS 7 and 15:  The acid is an organic acid (see, for example, Levey paragraph 0118).
CLAIMS 8 and 16:  The corrosion inhibitor further comprises a corrosion inhibitor selected from the group consisting of a bis-quaternary ammonium compound, an unsaturated carbonyl compound, 1- phenyl-1-ene-3-butanone, cinnamaldehyde, an unsaturated ether compound, 1-phenyl-3-methoxy-1-propene, an unsaturated alcohol, an acetylenic alcohol, a methyl butynol, methyl pentynol, hexynol, ethyl octynol, propargyl alcohol, benzylbutynol, ethynylcyclohexanol, a Mannich condensation product, a condensation product formed by reacting an aldehyde in the presence of an amide, a polysaccharide, inulin, a tannin, tannic acid, catechin, epicatechin, epigallocatechin, epicatechingallate, formamide, a carbonyl source, an iodide, a quaternary derivative of a heterocyclic nitrogen base, a quaternary derivative of a halomethylated aromatic compound, a terpene, an aromatic hydrocarbon, coffee, tobacco, any derivatives thereof, and any combination thereof (see Levey, paragraph 0113 citing iodide).
CLAIMS 9 and 17:  The acid is present in the treatment fluid in an amount of from about 5% to about 40% by volume of the treatment fluid (see Levey, paragraph 0076).
CLAIMS 10 and 18:  The corrosion inhibitor is present in the treatment fluid in an amount of about 0.5% to about 5% by volume of the treatment fluid (see paragraphs 0081 and 0082 discussing weights).
CLAIMS 11 and 19:  The corrosion inhibitor intensifier is present in the treatment fluid in an amount of about 1% to about 10% by volume of the treatment fluid (see Reyes, col. 2, line 51 – col. 3, line 27).
CLAIM 20:  The system of claim 20 is inherent to the methods above.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed 9/9/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679